                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION

ROBERT TROY ANDERSON,

       Petitioner,

v.                                                          No. 1:16-cv-01117-JDB-jay

UNITED STATES OF AMERICA,

       Respondent.


             ORDER REFERRING MATTER TO MAGISTRATE JUDGE
                 FOR POSSIBLE APPOINTMENT OF COUNSEL,
      DIRECTING PETITIONER TO FILE AN IN FORMA PAUPERIS APPLICATION
                  AND TRUST FUND ACCOUNT STATEMENT,
                                   AND
                      DIRECTING CLERK TO SEND FORM


       Petitioner, Robert Troy Anderson, has filed a pro se motion to vacate, set aside, or correct

his sentence (the “Petition”), pursuant to 28 U.S.C. § 2255. (Docket Entry (“D.E.”) 1.) Anderson

claims, among other things, that he is entitled to a delayed direct appeal because his attorney

ignored his explicit direction that he file a notice of appeal. 1 In response, the Government has

submitted defense counsel’s affidavit in which he represents that he has “no recollection of Mr.

Anderson wanting to file a Notice of Appeal after signing the plea agreement.” (D.E. 10-1 at

PageID 26.)

       Under these circumstances, the Court must hold an evidentiary hearing to resolve the

factual dispute. See Campbell v. United States, 686 F.3d 353, 360 (6th Cir. 2012) (holding a

district court must provide an evidentiary hearing on disputed question of whether petitioner




       1
           Petitioner’s claim under Johnson v. United States, 135 S. Ct. 2551 (2015), was denied
on April 23, 2018. (D.E. 5.)
directed defense counsel to file a notice of appeal) (citing Arredondo v. United States, 178 F.3d

778, 782 (6th Cir. 1999)). Pursuant to Rule 8(c), counsel must be appointed to represent Petitioner

at the hearing if he “qualifies to have counsel appointed under 18 U.S.C. § 3006A.” Rules

Governing Section 2255 Proceedings for the United District Courts, Rule 8(c).

       Therefore, the matter is REFERRED to United States Magistrate Judge Jon A. York to

determine whether Petitioner qualifies for appointment of counsel. The inmate is ORDERED to

file an in forma pauperis application and a copy of his inmate trust fund account statement within

twenty-one (21) days of the date of entry of this order.

       The Clerk is DIRECTED to send Petitioner an in forma pauperis application form.

       The date and time of the evidentiary hearing will be set by separate order.

       IT IS SO ORDERED this 24th day of April, 2019.


                                              s/ J. DANIEL BREEN
                                              UNITED STATES DISTRICT JUDGE




                                                 2
